STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 24, 2017
               Plaintiff-Appellee,

v                                                                    No. 332769
                                                                     Wayne Circuit Court
LORENZO DEJUAN HARRIS,                                               LC No. 15-005757-01-FC

               Defendant-Appellant.


Before: SHAPIRO, P.J., and HOEKSTRA and M. J. KELLY, JJ.

PER CURIAM.

        Defendant appeals his jury trial convictions of two counts of involuntary manslaughter,
MCL 750.321, two counts of first-degree fleeing and eluding a police officer, MCL 257.602a(5),
three counts of reckless driving causing serious impairment of a body function, MCL 257.626(3),
and unlawfully driving away an automobile (UDAA), MCL 750.413. Defendant was sentenced,
as a fourth habitual offender, MCL 769.12, to 30 to 60 years’ imprisonment for the involuntary
manslaughter convictions and the two first-degree fleeing and eluding convictions, and 6 to 20
years’ imprisonment for the reckless driving causing serious impairment of a body function
convictions and the UDAA conviction. For the reasons set forth below, we affirm.

        The charges against defendant arose out of a police chase that ended in a fatal collision
on June 24, 2015, in Detroit, Michigan. The chase began when uniformed police officers in a
marked police vehicle signaled for defendant to stop and he fled instead. Officer Fultz testified
that the stop was initiated because he observed defendant waiving a semi-automatic handgun
while driving.

        During his flight from the police, defendant lost control of his vehicle while traveling at a
high rate of speed, hitting and killing two small children playing on the sidewalk. His vehicle
then left the roadway, drove up onto a residential driveway, and ripped the exterior stairs off an
abandoned home. It then overturned a work van that was parked in the residential driveway,
pinning three more small children up against a second home. Those three small children
sustained life-threatening injuries, but survived. Defendant raises three issues on appeal. Each is
addressed in turn.




                                                -1-
                  I. FAILURE TO ADMIT POLICE DEPARTMENT POLICY

        Defendant first argues that the trial court erred by failing to admit into evidence the
Detroit Police Department’s policy directive on vehicular pursuits. Defendant submits that
without the policy directive, he was unable to effectively present his defense to fleeing and
eluding based on the argument that the officers were not acting in the performance of their lawful
duties when they initiated the stop and pursuit. We disagree.1

       MCL 257.602a provides, in relevant part:

               (1) A driver of a motor vehicle who is given by hand, voice, emergency
       light, or siren a visual or audible signal by a police . . . officer, acting in the lawful
       performance of his or her duty, directing the driver to bring his or her motor
       vehicle to a stop shall not willfully fail to obey that direction by increasing the
       speed of the motor vehicle, extinguishing the lights of the motor vehicle, or
       otherwise attempting to flee or elude the officer.

                                               * * *

              (5) If the violation results in the death of another individual, an individual
       who violates subsection (1) is guilty of first-degree fleeing and eluding . . . .

Fleeing and eluding is a general intent crime. People v Ambramski, 257 Mich. App. 71, 73; 665
NW2d 501 (2003). An element of the offense is that the officer that defendant was fleeing and
eluding from must have been in the lawful performance of his or her duties at the time of the
alleged infraction. People v Grayer, 235 Mich. App. 737, 741; 599 NW2d 527 (1999).

        Defendant argues that the police directive shows that the officers had a duty to “evaluate
the seriousness of the crime versus the risk to the public” when deciding whether to engage in
pursuit, and by continuing to pursue defendant at a “high rate of speed” through a residential
area, they were in breach of the policy and so not acting within their lawful duties. The trial
court disagreed, finding that the police directives had no bearing on whether the officers were in
lawful performance of their duties in pursuing defendant. The trial court went on to state that the
police directive was relevant only to “civil liability . . . and not with regard to lawful
performance of [the officers’] duties.”



1
  This Court reviews a trial court’s decision to admit or exclude evidence for an abuse of
discretion. People v Burns, 494 Mich. 104, 110; 832 NW2d 738 (2013). A trial court abuses its
discretion when it chooses an outcome that falls outside the principled range of outcomes.
People v Babcock, 469 Mich. 247, 269; 666 NW2d 231 (2003). Where a trial court’s decision
regarding the admissibility of evidence involves a question of law, this Court’s review is de
novo. People v Layher, 464 Mich. 756, 761; 631 NW2d 281 (2001). Evidentiary errors only
require reversal where, after an examination of the entire record, it appears more probable than
not that the trial court’s error was outcome determinative. Burns, 494 Mich. at 110.


                                                  -2-
        The trial court’s ruling was not erroneous. First, as the trial court observed, defendant
cites no caselaw that a police policy governs the lawfulness of a stop where a defendant is
charged with fleeing and eluding. Second, defense counsel was still able to challenge the
legality of the traffic stop and the ensuing police chase, on cross-examination of Officer Fultz.
Specifically, defense counsel challenged Officer Fultz’s testimony that he saw a gun based on
the officer’s admission that he had only seen defendant’s car for about three seconds, from
approximately 25-feet away, as it was traveling through an intersection and because the vehicle
had very narrow windows thereby limiting visibility of its interior. Second, he pointed out that
the other two officers in the police car did not see a gun. Finally, counsel emphasized Fultz’s
admission on cross-examination that, to his knowledge, no weapon was recovered from
defendant or his vehicle.

        Thus, defense counsel was able to effectively challenge the legality of the traffic stop by
casting reasonable doubt on whether defendant actually had a semi-automatic weapon while
driving his vehicle. The jury’s acquittal of defendant on three weapons related charges supports
this conclusion. Additionally, during deliberations, the jury submitted questions regarding
whether it was lawful to “pull someone over for suspicion,” and “if the police believe there is a
gun in the car, are they allowed to pull you over? Is it their lawful duty if they believe?”
Accordingly, it was not outside a principled range of outcomes to decline to admit the police
directive where defense counsel could present an effective defense without it. The trial court did
not abuse its discretion by excluding the policy directive.

        Further, after a review of the entire record, nothing suggests that any error in excluding
the policy directive would have been outcome determinative, especially in light of the
aforementioned jury questions and the subsequent acquittal of all weapons charges.
Additionally, Officer Bilingslea testified that the police car could not have traveled over 50 miles
per hour because it was disabled. He also stated that although defendant’s vehicle failed to stop
at a stop sign during the chase, the police car did stop, and waited for traffic to clear before
continuing their pursuit. He also testified that they were in the process of terminating the pursuit
given defendant’s speed and the danger he posed. These facts speak directly to the point that the
officers were, in fact, concerned with public safety while lawfully performing their duties,
contrary to defendant’s claim. Therefore, even if the exclusion was erroneous, defendant would
not be entitled to the requested relief.

                             II. IMPROPER JURY INSTRUCTION

       Defendant also argues that the trial court improperly answered two jurors’ questions
which resulted in the jury believing that it could convict defendant of first-degree fleeing and
eluding a police officer, even if the police officers were not “behaving lawfully.” We disagree.2




2
  Claims of instructional error are reviewed de novo. People v Dobek, 274 Mich. App. 58, 82; 732
NW2d 546 (2007). “This Court reviews jury instructions in their entirety to determine whether
there is error requiring reversal.” People v Gonzalez, 256 Mich. App. 212, 225; 663 NW2d 499


                                                -3-
        During deliberations, the jury submitted two questions to the trial court. The first
question read, “Is it lawful to pull someone over for suspicion?” The second question read, “If
police believe there is a gun in the car, are they allowed to pull you over? Is it their lawful duty
if they believe?” The prosecutor argued that the appropriate response would be to instruct the
jury on police-citizen investigative encounters, relying on case law that “ultimately go[es] back
to Terry v Ohio, 392 U.S. 1; 88 S. Ct. 1868; 20 L. Ed. 2d 889 (1968)].” The trial court agreed,
stating that “the law under Terry and its progeny is that the police may detain someone to
investigate if they have a reasonable suspicion that criminal activity is afoot. And that is the
answer I intend to give to the jury.” Defense counsel objected to the instruction, arguing that
there were “no facts to support that it’s a reasonable interpretation of Terry.” That instruction
was, in fact, read to the jury.

        The crux of defendant’s argument on appeal is that the jury was not properly instructed
on the legal standard for a traffic stop and appears to argue that the judge should have instructed
them that the police were required to have probable cause rather than reasonable suspicion.
However, while the probable cause standard applies where the stop is grounded in a traffic law
violation, the reasonable suspicion standard applies where the stop is for suspected criminal
behavior. People v Kavanaugh, ___ Mich App ___, ___; ___ NW2d ___ (2017), slip op at 3-4.
Accordingly, the trial court properly instructed the jury on the legal standard for a Terry stop.
The instruction that was given fairly presented the issues and adequately protected defendant’s
constitutional rights. People v Gonzalez, 256 Mich. App. 212, 225; 663 NW2d 499 (2003).

        The United States and Michigan Constitutions protect citizens from unlawful searches
and seizures. US Const, Am IV; Const 1963, art 1, § 11. “A traffic stop for a suspected
violation of law is a ‘seizure’ of the occupants of the vehicle and therefore must be conducted in
accordance with the Fourth Amendment.” Heien v North Carolina, ___ US ___, ___; 135 S. Ct.
530, 536; 190 L. Ed. 2d 475 (2014). Any search or seizure must be “reasonable.” People v
Beuschlein, 245 Mich. App. 744, 749; 630 NW2d 921 (2001). Under the Fourth Amendment, a
brief investigative stop of an automobile requires a law enforcement officer to articulate a
particularized and objective basis for suspecting that an individual was breaking the law.
Navarette v California, ___ US ___, ___; 134 S. Ct. 1683, 1687; 188 L. Ed. 2d 680 (2014). In
other words, a police officer must have reasonable suspicion to stop a vehicle. Id. Similarly, a
Terry stop occurs when a law enforcement officer briefly detains an individual for the purpose of
performing an investigatory stop. People v Barbarich, 291 Mich. App. 468, 473; 807 NW2d 56
(2011), citing Terry, 392 U.S. 1; 88 S. Ct. 1868; 20 L. Ed. 2d 889 (1968). Under those
circumstances, to detain an individual, the law enforcement officer must have a reasonable,
articulable suspicion that criminal activity is afoot. Barbarich, 291 Mich. App. at 473. The Terry
doctrine also applies to investigative stops of moving vehicles. United States v Bentley, 29 F 3d
1073, 1075 (CA 6, 1994).




(2003). This Court will not reverse a conviction “if the instructions fairly presented the issues to
be tried and sufficiently protected the defendant’s rights.” Id.


                                                -4-
                           III. PROPORTIONALITY OF SENTENCE

        Finally, defendant challenges the proportionality of his sentences.3

        This Court reviews the reasonableness of a sentence by applying the principal of
proportionality set forth in People v Milbourn, 435 Mich. 630; 461 NW2d 1 (1990); People v
Steanhouse, ___ Mich ___ ; ___ NW2d ___ (2017) (Docket Nos. 152671, 152849, 152871 to
152873, and 152946 to 152948); slip op 14-15. According to the Michigan Court of Appeals in
Steanhouse, under the Milbourn test, “a given sentence [could] be said to constitute an abuse of
discretion if that sentence violate[d] the principle of proportionality, which require[d] sentences
imposed by the trial court to be proportionate to the seriousness of the circumstances surrounding
the offense and the offender.” People v Steanhouse, 313 Mich. App. 1, 45; 880 NW2d 297 (2015)
(quotation marks and citation omitted; alterations in Steanhouse), affirmed in part, reversed in
part, ___ Mich ___ ; ___ NW2d ___ (2017) (Docket Nos. 152671, 152849, 152871 to 152873,
and 152946 to 152948). The Court of Appeal’s Steanhouse panel identified the following
nonexclusive factors as relevant in determining whether a sentence was proportionate:

        (1) the seriousness of the offense; (2) factors that were inadequately considered by
        the guidelines; and (3) other factors not considered by the guidelines, such as the
        relationship between the victim and the aggressor, the defendant’s misconduct
        while in custody, the defendant’s expression of remorse, and the defendant’s
        potential for rehabilitation. [Id. at 46 (citations omitted).]

        Defendant specifically contests the proportionality of his sentences for his two
involuntary manslaughter convictions and his two first-degree fleeing and eluding a police
officer convictions. For all four convictions, defendant’s prior offense variable (PRV) score
totaled 112 points, which placed him in the PRV level F, applicable for any score over 75 points.
MCL 777.63; MCL 777.64. Additionally, defendant’s offense variable (OV) score totaled 191
points, which placed him in the OV level VI, applicable for any score over 75 points. MCL
777.63; MCL 777.64. Accordingly, as a fourth habitual offender,4 defendant’s minimum
sentencing guidelines range for the two involuntary manslaughter convictions was 62 to 228
months’ imprisonment, and his minimum sentencing guidelines range for the two first-degree
fleeing and eluding from a police officer convictions was 117 to 320 months’ imprisonment.
MCL 777.63; MCL 777.64.



3
  This Court reviews a trial court’s imposition of upward departure sentences for an abuse of
discretion. People v Steanhouse, ___ Mich ___ ; ___ NW2d ___ (2017) (Docket Nos. 152671,
152849, 152871 to 152873, and 152946 to 152948); slip op at 4. “[A] given sentence can be said
to constitute an abuse of discretion if that sentence violates the principle of proportionality,
which requires sentences imposed by the trial court to be proportionate to the seriousness of the
circumstances surrounding the offense and the offender.” People v Milbourn, 435 Mich. 630,
636; 461 NW2d 1(1990), overruled by statute as recognized in People v Armisted, 295 Mich. App.
32, 51; 811 NW2d 47 (2011).
4
    MCL 769.12.


                                                -5-
         The trial court acknowledged the minimum sentencing guidelines ranges, nevertheless it
sentenced defendant above the guidelines. Touching on the aforementioned factors listed in
Steanhouse, the court stated that “the guidelines grid [does not] reflect[ ] the seriousness of the
offense in this case.” The court observed that two children lost their lives, and a third “has
continuing injuries that will affect him every day of his life.” Additionally, two more small
children continue to suffer nightmares due to their involvement in the collision. The court also
noted that defendant was on parole at the time of the offense. The trial court noted that
defendant’s OV score was 191 points, and the highest level of the grid “max[ed]-out” at 75
points, putting defendant’s OV score at “way more than double that amount.” Defendant’s
criminal behavior has been consistent throughout his life and he has failed multiple opportunities
at probation. Accordingly, the court determined that the “guidelines grid” did not accurately
reflect the seriousness of the offense committed by defendant, and that due to the advisory nature
of the minimum sentencing guidelines range, a departure sentence was warranted. Defendant
was subsequently sentenced to 30 to 60 years’ imprisonment for the two involuntary
manslaughter convictions and two first-degree fleeing and eluding a police officer convictions.

        Defendant’s sentences for the two involuntary manslaughter convictions exceeded the
minimum sentencing guidelines range by 132 months, and his sentences for his two first-degree
fleeing and eluding a police officer convictions exceeded the minimum sentencing guidelines
range by 40 months. We conclude that the trial court did not abuse its discretion by upwardly
departing from the sentencing guideline ranges in this case. Based on the trial court’s articulated
reasoning for the upward departures, defendant’s sentences were proportionate to the offenses,
and defendant is not entitled to resentencing.

       Affirmed.



                                                            /s/ Douglas B. Shapiro
                                                            /s/ Joel P. Hoekstra
                                                            /s/ Michael J. Kelly




                                                -6-